Citation Nr: 1801797	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability (medial meniscal tear) to include as secondary to a service-connected left knee disability (degenerative joint disease).  

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This case was remanded for further development in June 2015; the instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. There is no competent evidence that the Veteran's current right knee disability was incurred, caused, or aggravated by any aspect of active service to include his service-connected disabilities.  

2.  A preexisting bilateral hearing loss disability was shown on the Veteran's examination for entrance into service, and competent medical evidence does not establish an increase in severity during active duty service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, secondary to a service-connected left knee disability, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310(b) (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1111, 1131, (West 2012); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Right knee

The Veteran contends that his right knee disability was caused by his service-connected left knee disability.  For the reasons that follow, the Board disagrees.

The Veteran has not asserted that his right knee disability began in or is directly related to service, and there is no other evidence of record suggesting this occurred.  Notably, the service treatment records are negative for complaints of or diagnosis of this disorder.  Therefore, service connection on a direct basis is not warranted.  

Service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by a service-connected disease or injury.  

The evidence of record shows a current disability.  The Veteran was diagnosed with a medial meniscal tear in his right knee.  See Disability Benefits Questionnaire (DBQ) dated May 2013.  The Veteran experiences a limitation in range of motion and functional loss.  Id.  Although the Veteran has normal muscle strength in his right knee, he experiences frequent episodes of joint pain and effusion.  Id.  The Veteran uses a knee brace on a regular basis.  Id.  During the February 2015 Board hearing, the Veteran testified that has weakness and swelling in his knee and cannot squat, drive, or work out.  Hr. Tr. pp. 5, 9-10.  He has difficulty sleeping and must sit after walking for 10-15 yards.  Id.  The Board finds that the Veteran has satisfied the first prong for establishing a secondary service connection.  

The Veteran's right knee condition was not proximately caused or aggravated by his service-connected left knee disability.  In a May 2013 VA examination, the examiner opined that the Veteran's right knee medial meniscal tear "is not at least likely as not related to or the result of the left knee condition and is not aggravated beyond its natural progression secondary to left knee."  In reaching this conclusion, the VA examiner explained that "the current right knee condition is consistent with normal degenerative changes of the knee and is not related to overuse or compensation."  The Veteran testified that his doctors were more concerned with his left knee and had not, as of that time, commented on whether he has a right knee disability related to the left knee.  During the hearing, the undersigned held open the record to allow the Veteran to submit a statement from his surgeon, who he indicated he was seeing the following day.  No evidence has been submitted.  The evidence of record is consistent with his testimony.  Accordingly, the Veteran's secondary service connection claim for his right knee is denied. 

During the Board hearing, the Veteran testified that his left knee directly contributed to the problems in his right knee.  Hr. Tr. p. 5.  However, the Veteran is not competent to opine as to the cause of his diagnosed right knee disability, as such an opinion requires medical expertise, which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Without such a competent opinion of record, the Board's decision to deny the Veteran's claim remains unchanged. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 49 (1990).  

Bilateral hearing loss

The Veteran contends that his bilateral hearing loss was aggravated by his service in the military.  For the reasons stated below, the Board disagrees.

The Veteran has a current disability.  The Veteran was diagnosed with sensorineural hearing loss in both ears.  See May 2013 C&P Exams.  Bilateral hearing loss is also documented in the Veteran's VA treatment records and in his statements and testimony to VA.  See Detroit VAMC outpatient records dated September 2014., and February 2015 Board hearing transcript.  The Veteran has satisfied the first prong for establishing a service connection claim. 

The Veteran entered active duty service in November 1982 and the examination for enlistment specifically notes the presence of a pre-existing bilateral hearing defect. The enlistment audiogram showed puretone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
15
5
15
20
35
LEFT
5
5
15
35
65
60

At 6000 Hertz (Hz), the Veteran's puretone thresholds in the right ear measured at 35 decibels and 60 decibels in the left ear.  "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran had some degree of hearing loss in both ears when he entered the military.  

A veteran is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C. § 1111 (West 2012).  The November 1982 entrance examination clearly documents the presence of bilateral hearing loss disability for VA purposes and the presumption of soundness is not applicable.  38 U.S.C. § 1111 (West 2012); see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The Board must now determine whether the Veteran's pre-existing bilateral hearing loss disability was aggravated in service.  Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 1153 (West 2012); 38 C.F.R. § 3.306 (2017); see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).

The record does not establish that the Veteran's left ear hearing loss underwent an increase in severity during active duty.  During a July 1984 examination, the Veteran was referred to audiology.  At the time, his audiogram was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
10
5
15
35
65

In the Veteran's right ear, the decibels were lower from 1000 to 4000 Hz since his entrance examination.  In addition, the puretone thresholds stayed the same for all frequencies since the entrance examination except at 500 Hz, which increased slightly from 5 decibels to 10 decibels.  In January 1986, an audiological test of the Veteran's hearing contains a graph of the test results.  The Board is generally able to read the results of audiological evaluations in graph form.  In the January 1986 audiological evaluations at discharge the Veteran's exams showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
10
50
65

In the May 2013 VA examination report, the VA examiner opined that "there was no significant threshold shift on discharge."  In addition, the examiner noted that the Veteran's pre-existing hearing loss was not aggravated beyond normal progression.  Id.  Thus, the Board finds the Veteran's service connection claim for bilateral hearing loss must be denied based on the competent medical evidence of record.  

The Board observes that the Veteran is competent to report symptoms capable of lay observation.  However, the Veteran is not competent to opine as to the cause of his diagnosed hearing loss, as such an opinion requires medical expertise, which the Veteran has not been shown to have pursuant to Davidson and Jandreau.  In this case, the Board has determined that the medical evidence is more probative of the issue and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

The Veteran reported hearing loss at separation.  To the extent that he has asserted that it worsened during service, the examiner's opinion with regard to aggravation is more probative than the Veteran's lay statement, because the examiner has expertise the Veteran is not shown to have. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not applicable under Gilbert.  


ORDER

Entitlement to service connection for a right knee disability (medial meniscal tear) to include as secondary to a service-connected left knee disability (degenerative joint disease) is denied.  

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


